DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and under consideration for patentability. 

Information Disclosure Statement
The Information Disclosure Statement filed on 03 January 2022 has been considered by the Examiner. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  The allowed claims are directed towards the encapsulation of an active implantable medical device, including specific encapsulation components, joints, inner circuitry, and dimensions that are not disclosed or suggested by the prior art.  Relevant prior art includes Douget et al. (WO 2018/068807 A1), which shares a common Assignee (Synergia Medical) with the current application.  
Using claim 1 as an example, Douget describes an active implantable medical device for implantation in a body of a patient ([0001]) comprising an encapsulation defining an inner space of volume sealingly separated from an outer environment by walls defined by an inner surface defining the boundaries of the inner space and by an outer surface in contact with the outer environment ([0011], [0023]).  Douget further describes wherein the outer surface is defined by a length, width, and height measured along x-, y-, and z-axes (figure 3 provides a three-dimensional view of the encapsulation, of which a length, width, and height are considered inherent dimensions).  Douget further describes wherein the walls comprise a first main wall and a second main wall facing one another and separated from one another by an inner height of the inner space measured along the z-axis (figure 3b, the first and second main walls are the top and bottom walls of the main housing element 2m, separated by the height of the main housing element 2m), wherein the first and second main walls are defined as any wall portion which outer surface is planar (figure 3b).  Douget further describes wherein the encapsulation comprises a housing formed by a first component 2m and a second component 2h ([0032]) hermetically joined to one another along a single interface 7 ([0032, [0035] - [0036]) to define the inner space hermetically sealed by the walls from the outer environment ([0028]).  Douget further describes wherein the inner space contains an electronic circuit board ([0061]) including a main source of light 5L of a given wavelength range and/or a first photodetector 5d for detecting a light of the given wavelength range ([0012]), wherein the given wavelength range is comprised between 380 and 2200 nm ([0021(d)] describes a wavelength range of 300 nm - 2200 nm, within which the claimed range lies).  Douget further describes wherein the interface between the first and second components is formed by welding without addition of a third material ([0016], laser welding).  
However, Douget does not disclose or suggest wherein the first and second main walls are defined by any wall portion which outer surface has a single or double curvature of radius of curvature of at least 100 mm.  Although Douget describes the use of a single transparent ceramic material ([0044] describes a transparent ceramic material used to form a monolithic block 4, which seems to be located on the proximal end of the housing 2), Douget does not disclose that the housing is comprised of the same transparent ceramic material.  Douget does not disclose or suggest wherein the volume of the inner space is at least 2 cm3, wherein the first and second main walls have a mean thickness comprised between 400 and 1200 um (the Examiner notes that paragraph [0045] describes a thickness of the thin window as being less than 2000 um, but there is no suggestion to derive a range of 400-1200 um based on this disclosure), wherein the main source of light and/or the first photodetector face a light wall portion of the first main wall, and wherein the light wall portion has a transmittance to a wavelength of 850 nm at room temperature of at least 75%, measured according to ASTM D1003-7.
Due to the specificity in the dimensions and the manner in which all of the components are formed together to make the overall encapsulant, the Examiner respectfully submits that, even after making obvious modifications of Douget’s device, the prior art lacks the required teaching, suggestion, and motivation to obviate the pending claims.  Other prior art references discuss housings for implantable medical devices in general but do not disclose or suggest the elements missing from the Douget reference.  As the Applicants have described the criticality of the thicknesses, transparencies, and the manner in which the components are formed together, the Examiner respectfully submits that it would not have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the prior art devices in order to yield a device substantially equivalent to that recited in the pending claims.  
Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792